Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED DESCRIPTION
1.	This action is in response to the application filed on 04/12/2021.
2.	Claims 1-20 are pending.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4.	The drawings filed on 04/12/2021 have been accepted by the Examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of USPAT No. US 10983789.  
  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications claim the method of receiving a request to receive information concerning (associated with)  a software application development across a development operations (DevOps) pipeline; forming a query comprising an identifier of the software application development and the query parameters; identifying one or more relevant DevOps tools in the DevOps pipeline based on the query parameters; for each of the identified one or more relevant DevOps tools, determining an alias identifier for each of one or more of the software application development or query parameter; sending, to a source integrator for each of the identified one or more relevant DevOps tools, a request for an individual response to the query, and the alias identifiers corresponding to the one or more of the software application development or query parameter; receiving from the source integrator for each of the identified one or more relevant DevOps tools, the individual response to the query; integrating the individual response from the source integrator for each of the identified one or more 


Although claim 1 of instant application does not recite, “first computing device, a first tentative response to the request to receive information; performing a first validating operation on the first tentative response based on the formed query; response to the revised query”, 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations and they produce the same end result of presenting a response to the user device via the communication network.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify or to omit the additional elements of claim 1 to arrive at claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals. 



Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

6.	 Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term "a first response to a request for information" in claims 1, 9 and 13, makes the claims unclear.  The claims do not recite any limitation as “a second response”. It is not clear that which response is a first response to a request. . Thus claims 1, 9 and 13 are rejected under 35 USC 112(b). The depended claims are rejected under the same reason. 
Claims 1, 9 and 13 recite the limitation “the one or more relevant DevOps tools” specify the lack of antecedent basis issue.  It is not clear which relevant DevOPs, tools, the claims do not recite any other relevant Devops tools before this limitation.
The depended claims are rejected under the same reason. 

Conclusion
7. 	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Lapstun (US 7123239) discloses A hyperlink element 844 identifies the application 71 which handles activation of the hyperlink, a link ID 54 which identifies the hyperlink to the application, an "alias required" flag which asks the system to include the user's application alias ID; the registration server 11 to obtain not just the user ID corresponding to the pen ID but also the alias ID 65 corresponding to the application ID and the user ID. It includes the alias ID in the message sent to the application,


FROST (US 20080016041) discloses Large business enterprises commonly use a number of computer systems, relational databases and software applications to store and process their data. a QueryMarker object in the exemplary embodiment. process relating to building distinct sets of query markers in the exemplary embodiment. 

Roche (US 20190334789) discloses: The responses are read and the request/response data 110 is combined into data features. This log dataset combined with the request and response data is used when categorizing the services to generate in the service categorization module 346 of FIG. 3. Transaction logs are present, for example, in all SQL based data stores.

Title: Collaborative gathering and continuous delivery of DevOps solutions through repositories, author: J Wettinger, et al, published on 2017.

Title: Automated inter-artefact traceability establishment for DevOps practice, author: Rubasinghe , published on 2018.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAMELI DAS/Primary Examiner, Art Unit 2196